DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 6, 2021.
Status of Claims
	This Office Action is in response to amendments filed on January 6, 2021.	
Claims 10-12 were previously withdrawn.
Claims 1-8, 10, and 12-17 are currently amended.
	Claims 1-20 are pending.
Information Disclosure Statement

The Information Disclosure Statement that was filed on March 5, 2021 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
			
Response to Remarks and Arguments
35 USC § 101 Rejections.
	The outstanding 101 rejection is withdrawn in view of Applicant’s amendments.  However, Applicant’s amendments do not overcome the 101 rejection and are reflected in the 101 rejection outlined below.

	Further, the Applicant argues that, “that claims include additional elements that incorporate the alleged abstract idea into a practical application.  Previously presented claim 1 recites ‘performing a new maintenance operation on the vehicle or a new modification of the vehicle.’  Performing maintenance is a physical act on a physical object, which is a practical application for the claim.  Accordingly, Applicant respectfully requests reconsideration and withdrawl of the rejection of all pending claims under § 101.”  The Examiner disagrees with this argument.  The acts of performing a new maintenance operation on the vehicle or a new modification of the vehicle are the heart of the abstract idea, because they are activities that are certain methods of organizing human activity.  
	35 USC § 103 Rejections.
	The outstanding 35 USC 103 rejections for claims 1-9 and 13-20 are withdrawn in view of Applicant’s amendments to the claims.  

Rejoinder
	Rejoinder is not appropriate at this time since the pending claims are not in condition for allowance.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite as a whole a system/product/method for validating a set of data prior to initiating a maintenance operation or modification of a vehicle.  As a whole, the system is directed to certain methods of organizing human activity because the claim recites managing initiating a new maintenance operation that comprises a repair or a replacement of a part on the vehicle or a new modification of the vehicle, e.g. if data from three nodes can be validated, a maintenance or modification operation is initiated, if the data from the three nodes cannot be validated, no operation is initiated.  Thus, the claim recites an abstract idea.
             In the instant application, independent claim 1 recites, “…create…a link to a location that describes an initial configuration of the newly produced vehicle;…initiate a new maintenance operation that comprises a repair or a replacement of a part on the vehicle or a new modification of the vehicle…”.  These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered certain methods of organizing human activity.  Therefore, these limitations are abstract ideas and claim 1 is directed to a judicial exception.
	Independent claim 1 includes the additional elements, “…at a first node in a vehicle configuration and history blockchain network that comprises a plurality of nodes, a first block in a first vehicle configuration and history blockchain, such that the first block comprises, for a newly produced vehicle…; 
receive, from a trusted entity that comprises a maintenance or repair organization, a subsequent block to the first vehicle configuration and history blockchain; 
store a full copy of the first vehicle configuration and history blockchain with the subsequent block to every node in the vehicle configuration and history blockchain network; 
receive a request, from a second maintenance or repair organization that holds a permission to access the vehicle configuration and history blockchain network to download a copy of the first vehicle configuration and history blockchain with the subsequent block stored on a second node of the vehicle configuration and history blockchain network; 
read the first vehicle configuration and history blockchain stored at the first node in the vehicle configuration and history blockchain network; 
read a second copy of the vehicle configuration and history blockchain for the vehicle stored at a third node in the plurality of nodes of the vehicle configuration and history blockchain network; 
compare the first vehicle configuration and history blockchain to the second copy of the vehicle configuration and history blockchain to determine whether the first vehicle configuration and history blockchain is valid; and 
download, responsive to a determination that the first vehicle configuration and history blockchain is valid and based upon the subsequent block in the first vehicle configuration and history blockchain, the first vehicle configuration and history blockchain…based on the first vehicle configuration and history blockchain.”
These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements of the blockchain are recited at a high level fail to integrate 
Claims 2, 3, 6, 7, 8, and 9 include additional elements that fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
Claims 4 (reading the maintenance information, the modification information, or the activity information…; and determining a current configuration of the vehicle using the initial configuration and the maintenance information, the modification information, or the activity information…”), 5 (wherein: each of the past maintenance operations and the new maintenance operation further comprises inspecting the part on the vehicle”),  add further limitations that fall within a certain method of organizing human activity and are directed to the abstract idea.
            In the instant application, independent claim 13 recites, “…creating…a link to a location that describes an initial configuration of the newly produced vehicle;…initiating performing a new maintenance operation comprising a repair or a replacement of a part on the vehicle or a new modification of the vehicle…”.  These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered certain methods of organizing human activity.  Therefore, these limitations are abstract ideas and claim 13 is directed to a judicial exception.
	Independent claim 13 includes the additional elements, “…at a first node in a vehicle configuration and history blockchain network comprising a plurality of nodes, a first block in a first vehicle configuration and history blockchain, such that the first block comprises, for a newly produced vehicle…; 
receiving, from a trusted entity comprising a maintenance or repair organization, a subsequent block to the first vehicle configuration and history blockchain; 
storing a full copy of the first vehicle configuration and history blockchain with the subsequent block to every node in the vehicle configuration and history blockchain network; 
receiving a request, from a second maintenance or repair organization holding a permission to access the vehicle configuration and history blockchain network, to download a copy of the first vehicle configuration and history blockchain with the subsequent block stored on a second node of the vehicle configuration and history blockchain network; 
reading, by a configuration and activity history tracking software running on a data processing system, the first vehicle configuration and history blockchain stored at the first node in the plurality of nodes of the vehicle configuration and history blockchain network;
reading, by a configuration and activity history tracking software running on the data processing system, a second vehicle configuration and history blockchain for the vehicle stored at a third node in the plurality of nodes of the vehicle configuration and history blockchain network;
comparing, by the configuration and activity history tracking software running on the data processing system, the first vehicle configuration and history blockchain to the second vehicle configuration and history blockchain to determine whether the first vehicle configuration and history blockchain is valid;
downloading, responsive to determining that the first vehicle configuration and history blockchain is valid and using the subsequent block in the first vehicle configuration and history blockchain, the first vehicle configuration and history blockchain; and
…using the first vehicle configuration and history blockchain.”
These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements of the blockchain are recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
Claims 14, 15, 18-20 include additional elements that fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.

For each of the claims, the judicial exception is not integrated into a practical application nor does it amount significantly more than the judicial exception.  As the applicant’s specification provides, per amended claims 1 and 13, that “initiate a new maintenance operation that comprises a repair or a replacement of a part on the vehicle or a new modification of the vehicle”.  The specification indicates that initiating performing the new maintenance operation by identifying the new maintenance operation to perform on the vehicle can merely encompass the visual inspection of a part lending to no integration into a practical application.  Similarly, the specification does not expand or give any detailed information involving generating a plan for performing the new maintenance operation on the vehicle.  The claim as a whole merely describes how to generally “apply” the concept of storing and validating information in a computer environment.  The blockchain components are recited at a high level of generality and are merely invoked as a general link to the technology.  Accordingly, alone and in combination these additional elements do not integrate the abstract idea into a practical application nor do they amount to significantly more than the judicial exception.
In general, a claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; 
            Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  

the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668